Citation Nr: 0319018	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial evaluation of post-
traumatic nocturnal seizure disorder, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson  III,  Counsel

INTRODUCTION

The veteran had active service from August 1975 to August 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In this decision, the RO granted service 
connection for post-traumatic nocturnal seizure disorder that 
was then rated as 10 percent disabling.  The veteran appealed 
this initial evaluation.  The veteran was afforded a hearing 
before an acting Veterans Law Judge (VLJ) from the Board 
sitting at the RO in January 2003.  This VLJ will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

On a VA Form 21-526 (Application for Compensation and/or 
Pension) received in January 2003, the veteran claimed 
entitlement to service connection for acid reflux, sleep 
apnea, non-specific angina, and high cholesterol.  At his 
Board hearing in January 2003, the veteran claimed that had 
developed chronic headaches, impotence, gum disease, bone 
loss/calcium depletion, immune system disorder, muscular 
disorder, memory loss, and depression; all as a result of his 
service-connected post-traumatic nocturnal seizure disorder 
and/or the medication used to treat this disorder.  See 
38 C.F.R. § 3.310(a) (2002).  The Board finds that these 
issues are not properly before it at the present time and 
that they are not inextricably intertwined with the issue on 
appeal.  Therefore, these matters are referred to the RO for 
the appropriate action.  


FINDING OF FACT

The post-traumatic nocturnal seizure disorder is not 
productive of at least one major seizure in the last two 
years or at least two minor seizures in the last six months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic nocturnal seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.121, 4.122, Diagnostic Codes 8910, 8911 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to an increased initial 
evaluation for post-traumatic nocturnal seizure disorder have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
See Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the VA letter of January 2002, the veteran 
was informed in detail of what actions would be undertaken by 
VA to develop his claim and what actions for which he was 
responsible.  In this letter and the Statement of the Case 
(SOC) of April 2002, he was informed of the type of evidence 
required to show his post-traumatic nocturnal seizure 
disorder warranted a higher compensable evaluation under VA's 
Schedule for Rating Disabilities.  The SOC specifically 
discussed the need to provide evidence showing either major 
or minor seizures.  The letter of January 2002 notified the 
veteran of the type of actions that were required of him, to 
include his identification of pertinent evidence and his own 
attempt to obtain and forward this evidence to VA.  This 
letter also informed him of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  In the SOC, VA specifically notified him of the 
evidence that it had considered.  The SOC also notified the 
veteran of the pertinent laws and regulations and the reasons 
and bases for VA's decision.  Specifically, the SOC notified 
the veteran of the regulations governing the evaluation of 
seizures.  The letter of January 2002 notified him of the 
VA's duty to notify and assist, and he was given an 
opportunity to comment.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records and VA examination reports.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has 
not indicated that he is currently in receipt of Social 
Security Administration disability benefits or Workers' 
Compensation.  In addition, the veteran in his Notice of 
Disagreement (NOD) of January 2002 and at his hearing on 
appeal indicated that he had not sought current treatment for 
his seizure disorder, but merely maintained the prescribed 
medication to control this disease.  Thus, there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  As 
there are no identified private treatment records, VA's duty 
to notify the veteran of an inability to obtain such records 
is moot.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).

In addition, the veteran was afforded multiple VA 
compensation examinations in June 2000.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiners appear 
to have reported accurate medical histories, provided 
examination findings regarding the veteran's seizures, and 
provided the appropriate diagnoses.  At his hearing in 
January 2003, the veteran and his representative contended 
that the examinations of June 2000 were inadequate for rating 
purposes.  The veteran's primary objection to this 
examination was that it was too short and, in his opinion, 
had consisted of little actual physical evaluation.  However, 
he acknowledged that the actual examination had taken 40 
minutes to complete.  A review of the examination reports 
indicates that the veteran's complaints and neurological 
findings on examination were fully noted.  As this 
examination includes a review of the relevant medical history 
and complaints, physical and neurological findings, and a 
discussion of the type and frequency of the veteran's 
seizures; the Board finds that it is adequate for rating 
purposes.  In addition, the veteran testified in January 2003 
that he had not experienced seizures for a number of years, 
which was the same history and findings reported on 
examination in June 2000.  As the evidence indicates that the 
veteran's current condition, at least as it relates to the 
seizures, has remained stable since June 2000, seeking 
additional examination for purposes of the current rating is 
not warranted.  See Wiggenmann v. Brown, 5 Vet. App. 281 
(1993) (VA examination is required when a claimant alleges 
that service-connected symptomatology has become worse.)  
Based on this analysis, the Board finds the VA examinations 
of June 2000 are fully adequate for providing evidence 
regarding the existence and severity of any current seizures 
related to the post-traumatic nocturnal seizure disorder.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  That is, as discussed below, there 
is no lay or medical evidence of current seizures.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim for an increased 
initial evaluation for post-traumatic nocturnal seizure 
disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Evaluation of Post-traumatic Nocturnal Seizure Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4 (2002).  To warrant a rating for epilepsy, the 
seizures must be witnessed or verified at some time by a 
physician.  As to frequency, competent consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121.

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well. Psychomotor seizures consist 
of episodic alterations in conscious control that may be 
associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen). Automatic states or 
automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure. The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure. 38 C.F.R. § 4.122(a) (2002).

The rating criteria for seizure disorders, set forth under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows:  a 100 percent evaluation is 
warranted for twelve major seizures during the preceding 
year; an 80 percent evaluation is warranted for four major 
seizures, or more than ten minor seizures weekly, during the 
preceding year; a 60 percent evaluation is warranted for 
three major seizures, or nine to ten minor seizures weekly, 
during the preceding year; a 40 percent evaluation is 
warranted for one major seizure during the preceding six 
months or two major seizures, or five to eight minor seizures 
weekly, during the preceding year; a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures. 

Service records show that the veteran was involved in a motor 
vehicle accident in 1989, resulting in a closed head injury 
and subsequent nocturnal seizures.  The medication Dilantin 
was prescribed.  On his separation examination in February 
2000, the veteran reported a medical history of epilepsy "or 
fits."  His examiner commented that the veteran was taking 
Dilantin for this disorder and was being followed by a 
neurologist.  On examination, his neurological system was 
found to be normal.  

A medical examination for VA purposes was performed in June 
2000.  The veteran's medical history revealed that since his 
in-service motor vehicle accident he had suffered from 
nocturnal seizures and narcolepsy.  The veteran reportedly 
stated that occasionally he awakened from sleep with sore 
muscles and then he knew that he had had a seizure.  It was 
reported that he had been on Dilantin daily, and that his 
seizures were rare to none.  He had not had a seizure in 
about five years.  A neurological examination revealed no 
abnormalities.  The physician opined that the veteran's 
nocturnal seizure disorder did not affect his ability to 
perform duties.  However, it could present a problem without 
medication.   

In the veteran's March 2001 NOD, he stated that he had been 
denied employment due to his seizure disorder and the 
medication he used for control of this disorder.  He also 
stated that he worked in a sales position and that his 
seizure medication affected his memory.  

In a January 2002 Statement in Support of Claim, it was 
stated that the veteran understood that "medically" his 
seizures were under control with medication.  He indicated 
that his ability to continue work in the field which he had 
been trained was restricted due to the stigma associated with 
persons suffering from seizures and the medications that they 
use.  The veteran stated that as a result of employer 
reluctance to hire him he should receive a higher disability 
evaluation for his seizure disorder.  

At his January 2003 Board hearing, the veteran testified that 
when he was discharged from service he was rated at a 20 
percent disability evaluation.  He stated that he was 
currently using Dilantin to control his seizures.  The 
veteran testified that he was employed as a shipbuilding 
specialist and that he had been denied jobs commensurate with 
his education due to his seizure condition and the medication 
that he used for control of his seizures.  He stated that he 
was not denied (employment) outright, but he did not get 
return calls for the jobs for which he applied.  The veteran 
testified that the side effects of the medication he used for 
seizures caused headaches, twitches in his eyes, constant 
back and leg pain, impotence, and gum disease and bone loss.  
The veteran testified that he had problems with his memory.  
He stated that his doctors were aware of the medication and 
its side effects.  Received at the January 2003 personal 
hearing was excerpts from medical and pharmacological 
literature concerning medication used to treat seizures and 
side effects and misconceptions regarding epilepsy.   

The veteran adamantly asserts that his service connected 
post-traumatic nocturnal seizure disorder warrants a higher 
disability evaluation, primarily as a result of his being 
denied employment at certain positions due to the stigma 
attached to individuals with seizure disorders and the 
medication they use for seizure control.  It is important to 
note that 38 U.S.C.A. § 1155 specifies that ratings shall be 
based, as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civil 
occupations.  In this regard, it is clear from the statutory 
language that the VA system of disability ratings is based on 
impairment due to service connected disabilities and earning 
capacity.  The rationale of prospective employers for denial 
of employment is not a concept contemplated by the statute.  
The veteran has also asserted that during service he had a 
higher disability rating for his post-traumatic nocturnal 
seizure disorder.  The Board notes that disability rating 
systems for the Armed Services and VA are separate and 
distinct based on entirely different criteria and components.  

A review of the record shows that veteran is currently in 
receipt of a 10 percent disability evaluation for post-
traumatic nocturnal seizure disorder.  The June 2000 VA 
medical examination reveals the veteran's medical history 
indicating that he has been prescribed Dilantin for control 
of his seizures and that he has not had a seizure in 5 years.  
A neurological examination revealed no abnormalities and it 
was opined by the physician that the seizure disorder did not 
affect the veteran's ability to perform duties.  The veteran 
has acknowledged on multiple occasions that his seizures are 
currently under control with the use of medication.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  There is no 
indication from the lay or medical evidence the veteran's 
post-traumatic nocturnal seizure disorder is productive of at 
least one major seizure in the last two years or at least two 
minor seizures in the last six months, which is the 
requirement for a higher disability evaluation under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy).  In fact, the veteran has indicated that his 
seizures have been asymptomatic for the past several years.

The Board has considered the veteran's testimony from the 
January 2003 personal hearing along with excerpts from 
medical and pharmacological literature concerning epilepsy.  
The Board concludes that the weight of the veteran's 
testimony and the literature furnished is limited since the 
medical evidence of record does not reveal pathology that 
equates to the criteria necessary for a higher disability 
evaluation.  That is, under Codes 8910 and 8911, a higher 
evaluation requires the regular occurance of seizures.  
However, the evidence of record indicates that the veteran is 
asymptomatic for such seizures.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board concludes that the disability in the current case has 
not significantly changed since the veteran's separation from 
military service, therefore, a uniform rating is warranted.

Taken in totality, the primary emphasis of the veteran's 
contentions is that while his seizures are controlled, the 
perception of potential employers has resulted in a loss of 
employment opportunity and income.  The veteran has argued 
that he is currently underemployed based on his military work 
history and education.  He testified that while he has had a 
number of interviews for positions that would be appropriate 
for his work history and education, these employers have 
either explicitly or implicitly not hired him due to his 
post-traumatic nocturnal seizure disorder and use of 
medication to control his seizures.  He has noted that he 
currently works as a Contract Administrator at the pay grade 
of GS-11, which he alleges pays approximately 30 percent less 
than he should be able to obtain.  The veteran testified that 
in his current position his colleagues are former 
noncommissioned officers, individuals he had once supervised 
in his long career as a Naval officer.

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no allegation or evidence that the veteran's post-
traumatic nocturnal seizure disorder has resulted in him 
being hospitalized since his separation from the military.  
Nor is there any allegation that this disorder has resulted 
in a loss of employment, only that the veteran feels he is 
underemployed.  Based on the lay and medical evidence, the 
Board finds that the veteran's post-traumatic nocturnal 
seizure disorder, while impacting his ability to work, has 
not caused a marked interference with employment.  Thus, the 
level of interference with the veteran's industrial abilities 
due to his seizures is fully contemplated in his current 
evaluations under the rating schedule.  (Please note:  The 
Board has considered Notes (1) through (3) at 38 C.F.R. 
§ 4.124a discussing "Epilepsy and Unemployability."  
However, these notes only discuss the heightened duty to 
assist in circumstances where a definite history of 
unemployment is involved.  A history of unemployment is not 
alleged in the current appeal.)  Based on this evidence, the 
Board finds that the veteran's post-traumatic nocturnal 
seizure disorder does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this issue does not warrant referral for an extra-schedular 
evaluation.

Based on that above analysis, the Board finds that the 
preponderance of the lay and medical evidence is against an 
initial evaluation in excess of 10 percent disabling for 
post-traumatic nocturnal seizure disorder.  As the 
preponderance of the evidence is against the claim for a 
higher evaluation, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent disabling for 
post-traumatic nocturnal seizure disorder is denied.



	                        
____________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

